UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended: December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number: 1-16609 ALLIANCE HEALTHCARE SERVICES,INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0239910 (State or other jurisdiction of incorporation or organization) (IRS Employer
